Citation Nr: 0718807	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-07 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for glomerulonephritis 
with hypertension, currently evaluated as 80 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
April 1979.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 RO decision which increased the 
veteran's rating from 10 percent to 30 percent for his 
service-connected glomerulonephritis with hypertension.  A 
January 2005 RO decision increased the veteran's evaluation 
to 60 percent and a June 2006 RO decision increased the 
veteran's evaluation to 80 percent.  

The Board is required to construe the appeal as a claim for 
the maximum benefit allowable by law or regulation.  Since 
the maximum rating under 38 C.F.R. § 4.115a is 100 percent, 
the veteran's claim remains on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The veteran's service-connected glomerulonephritis with 
hypertension has been manifested by a decrease in kidney 
function, lethargy, weakness, a BUN level under 80 mg%, and a 
creatinine level under 8 mg%.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 80 percent 
for glomerulonephritis with hypertension have not been met. 
38 U.S.C.A. § 1155, (West 2002); 38 C.F.R. §§ 4.115, 4.115a, 
4.115b, Diagnostic Code 7502 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
March 2005, December 2005, April 2006 and September 2006.  
The initial decision on the claim was in May 2004.  

Although the enhanced duty to notify provisions under the 
VCAA were not met prior to the initial unfavorable agency of 
original jurisdiction decision on the claim, the Board finds 
that any defects with respect to the timing of the VCAA 
notice requirements were harmless errors in this case.  The 
claim was readjudicated subsequent to the VCAA notices in 
January 2005 and June 2006 by the RO, which included a 
discussion of the facts of the claim, pertinent laws and 
regulations, notification of the bases of the decision, and a 
summary of the evidence considered to reach the decision.  In 
addition, said notices were provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board.  Furthermore, the veteran has been provided with every 
opportunity to submit evidence and arguments in support of 
his claim, to respond to VA notices, and to participate 
effectively in the processing of the claim.  

Additionally, the veteran has not demonstrated how any 
defective notice has prejudiced him in the essential fairness 
of the adjudication.  The Board finds that there has been no 
prejudice to the veteran, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. 
Locklear v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty 
to notify does not extend in perpetuity or impose duty on VA 
to provide notice on receipt of every piece of evidence or 
information).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notices advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notices requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notices 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2006).  Therefore, the 
Board concludes that VA satisfied its duty to notify the 
claimant and there is no outstanding duty to inform the 
claimant that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  As the 
content requirements of the VCAA have been collectively 
satisfied in this case, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error. 

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214 and the VA medical 
records.  The claimant has not made the RO or the Board aware 
of any other evidence relevant to this appeal that needs to 
be obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to this claim.  Accordingly, 
the Board will proceed with appellate review.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Chronic nephritis is rated under the renal dysfunction 
criteria.  See 38 C.F.R. § 4.115b, Diagnostic Code 7502.  The 
RO rated the veteran's glomerulonephritis with hypertension 
as chronic nephritis and assigned an 80 percent disability 
rating under 38 C.F.R. § 4.115a.  Renal dysfunction requiring 
regular dialysis, or precluding more than sedentary activity 
from one of the following: persistent edema and albuminuria; 
or, BUN more than 80mg%; or, creatinine more than 8mg%; or, 
markedly decreased function of kidney or other organ systems, 
especially cardiovascular warrants a 100 percent rating.  
Renal dysfunction with persistent edema and albuminuria with 
BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion warrants an 80 percent 
rating.  38 C.F.R. § 4.115a (2006).

A March 2004 VA Compensation and Pension Examination 
indicated that the veteran was diagnosed with nephritis since 
1974.  The veteran's creatine was elevated to 2.2.  Prognosis 
for the veteran's condition appeared to the examiner to be a 
steady worsening to the point of dialysis and possible 
transplant.  The veteran had intermittent hematuria.  

In a December 2004 VA Compensation and Pension Examination, 
the veteran had anemia secondary to his glomerulonephritis.  
He had progressive fatigue and recurrent episodes of 
lightheadedness and dizziness.  The examiner found that the 
veteran had increase in symptoms and a decrease in his renal 
function evidenced by his worsening creatinine.  The veteran 
had episodes of hyperkalemia which required hospitalization.  

In an April 2005 VA Compensation and Pension Examination the 
veteran was diagnosed with chronic kidney disease secondary 
to IgA nephropathy.  The veteran's kidney disease appeared to 
be stable.  

In September 2005, the veteran's creatinine was fluctuating 
around 2 to 2.5 mg/dL.  In October 2005, the veteran's 
creatine levels were 3.3 then lowered to 2.7.  There was no 
protein in his urine.  In January 2006 and the veteran 
complained of bilateral leg swelling, numbness, difficulty 
walking and fatigue.  The Board also notes that throughout 
the VA treatment records dated in December 2004 to June 2006 
the veteran had episodes of acute renal failure, headaches, 
fatigue, blackouts, anemia, lightheadedness, and syncopal and 
presyncopal episodes.  

The VA medical treatment records dated in February 2006 
indicate that the veteran's renal function had improved since 
a month prior to the examination and his creatinine was 2.1 
(compared to 3.2 in January 2006) and his urine protein was 8 
mg/dL.  The veteran had been gaining weight steadily (about 
30 pounds) for the past year.  

The average range of BUN levels in 2006 were between 34 mg/dL 
and 62 mg/dL; in 2005, BUN levels were between 28 mg/dL and 
56 mg/dL; and in 2004 they were between 25 mg/dL and 86 
mg/dL.  The Board notes that the only time the veteran's BUN 
level was above 80 mg/dL was in August 2004 and in December 
2004.  

The average range of creatinine levels in 2006 were between 
2.1 mg/dL and 3.2 mg/dL; in 2005, creatinine levels were 
between 2.1 mg/dL and 3.1 mg/dL; and in 2004 they were 
between 1.9 mg/dL and 5.2 mg/dL.  

The Board finds that there is no evidence of record 
indicating that the veteran's glomerulonephritis with 
hypertension required regular dialysis.  The Board also finds 
that there is no evidence of record indicating that the 
veteran was precluded from more than sedentary activity 
because of his disability.  There is also no medical evidence 
of record that the veteran's cardiovascular system markedly 
decreased in functioning.  The Board examined the medical 
evidence and concluded that the veteran's BUN level had been 
over 80 mg% for 2 months in 2004, and the remaining months 
were between 40 mg% and 80 mg%.  The veteran's creatinine 
levels were also less than 8 mg%.  The Board also finds that 
the veteran had decreased function of his kidneys and had 
poor heath manifested by lethargy and weakness.  Accordingly, 
the overall disability picture of the veteran's disability 
more closely approximates an 80 percent rating under 38 
C.F.R. § 4.115a.  

The Board further notes that to the extent that the veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 80 percent 
schedular evaluation. The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In fact, in 
the April 2005 VA Compensation and Pension Examination, the 
veteran had returned to work.  Additionally, In May 2006 the 
veteran had a steady job with a sewer company and in June 
2006 the veteran indicated that he had worked a 13 hour day.  
Hence, referral to the RO for consideration of the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2006) is not warranted.


ORDER

Entitlement to an increased evaluation for glomerulonephritis 
with hypertension, currently evaluated as 80 percent 
disabling is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


